


Exhibit 10.33

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

VIDEO ON DEMAND
LICENSE AGREEMENT

 

This VIDEO ON DEMAND LICENSE AGREEMENT (this “Agreement”), dated as of March 13,
2000 between New Frontier Media, Inc. a Colorado corporation (“Licensor”), and
TIME WARNER CABLE, a division of Time Warner Entertainment Company, L.P., a
Delaware partnership (“TWC”).

 

WHEREAS, TWC owns or manages certain cable television systems and wishes to make
motion pictures available to its subscribers on a “video on demand” basis; and

 

WHEREAS, Licensor owns the rights to distribute certain motion pictures and
wishes to grant TWC a license to make them available to its subscribers on such
a basis.

 

NOW, WHEREFORE, in light of the foregoing and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
agree as follows:

 


1.                                       DEFINITIONS.


 


(A)                                  “BUY”.  HAS THE MEANING SET FORTH IN
SECTION 3(A).


 


(B)                                 “CONCURRENT COMPATIBLE”.  MEETING THE MPEG-2
ENCODING SPECIFICATIONS SET FORTH IN EXHIBIT A.


 


(C)                                  “PROGRAM”.  EACH MOTION PICTURE LISTED ON A
SCHEDULE DELIVERED TO TWC IN ACCORDANCE WITH SECTION 4(A).  UNLESS THE CONTEXT
REQUIRES OTHERWISE, REFERENCES TO PROGRAMS IN THIS AGREEMENT SHALL BE DEEMED
ALSO TO REFER TO ANY SUPPLEMENTAL PROGRAM MATERIAL RELATING THERETO.


 


(D)                                 “SATELLITE DELIVERY”.  HAS THE MEANING SET
FORTH IN SECTION 2(E).


 


(E)                                  “SEACHANGE COMPATIBLE”.  MEETING THE MPEG-2
ENCODING SPECIFICATIONS SET FORTH IN EXHIBIT A.


 


(F)                                    “SUBSCRIBER”.  A RESIDENTIAL LOCATION OR
OTHER PRIVATE DWELLING UNIT (INCLUDING, WITHOUT LIMITATION, ANY HOTEL OR MOTEL
ROOM, HOSPITAL ROOM, NURSING HOME ROOM OR DORMITORY ROOM) WITHIN THE TERRITORY
THAT RECEIVES CABLE TELEVISION SERVICE FROM ANY TWC CABLE SYSTEM.  SUBSCRIBERS
SHALL NOT INCLUDE PRISONS, MILITARY BASES OR MINING CAMPS, PUBLIC PLACES
(INCLUDING COMMON AREAS OF HOTELS, MOTELS, HOSPITALS, NURSING HOMES OR
DORMITORIES) OR COMMERCIAL ESTABLISHMENT (INCLUDING RESTAURANTS, BARS OR
THEATRES).


 


(G)                                 “SUPPLEMENTAL PROGRAM MATERIAL”.  HAS THE
MEANING SET FORTH IN SECTION 4(F).


 


(H)                                 “TERM”.  HAS THE MEANING SET FORTH IN
SECTION 2.


 


(I)                                     “TERRITORY”.  THE UNITED STATES OF
AMERICA (INCLUDING ITS TERRITORIES AND POSSESSIONS).

 

1

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE GENERAL RULES AND REGULATIONS
UNDER THE SECURITIES EXCHANGE ACT.  OMITTED INFORMATION, MARKED “[***]” IN THIS
EXHIBIT, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TOGETHER
WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


 


(J)                                     “TWC CABLE SYSTEM”.  A CABLE TELEVISION
SYSTEM (I) WHICH IS MANAGED BY A TIME WARNER COMPANY OR (II) OF WHICH TWC, TIME
WARNER INC. (“TWI”), TIME WARNER ENTERTAINMENT COMPANY, L.P. (“TWE”), TIME
WARNER ENTERTAINMENT-ADVANCE/NEWHOUSE, L.P. (“TWEAN”), TWI CABLE INC. (“TWIC”),
OR PARAGON COMMUNICATIONS DIRECTLY OR INDIRECTLY OWNS AT LEAST 25% OF THE
EQUITY, AND THAT IN EITHER CASE PROVIDES VIDEO ON DEMAND TO ITS SUBSCRIBERS.


 


(K)                                  “TIME WARNER COMPANY”.  TWC, TWI, TWE,
TWEAN, TWIC OR PARAGON COMMUNICATIONS, OR ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, JOINT STOCK COMPANY, ASSOCIATION, UNINCORPORATED
ORGANIZATION (INCLUDING A GROUP ACTING IN CONCERT) OR OTHER ENTITY OF WHICH TWC,
TWI, TWE, TWEAN, TWIC OR PARAGON COMMUNICATIONS, DIRECTLY OR INDIRECTLY OWN AT
LEAST 25% OF THE EQUITY.


 


(L)                                     “VIDEO ON DEMAND”.  THE CABLE
TRANSMISSION OF A PROGRAM TO, AND THE EXHIBITION OF A PROGRAM ON THE TELEVISION
SET OR OTHER RECEIVING EQUIPMENT OF, A SUBSCRIBER, AT SUCH SUBSCRIBER’S REQUEST
IN A MANNER SUCH THAT THE TRANSMISSION MAY OCCUR IMMEDIATELY OR ALMOST
IMMEDIATELY UPON SUCH SUBSCRIBER’S REQUEST.


 


2.                                       TERM.  THE TERM OF THIS AGREEMENT SHALL
BE [***] COMMENCING AS OF THE DATE HEREOF.  THIS AGREEMENT SHALL AUTOMATICALLY
RENEW FOR SUCCESSIVE [***] PERIODS UNLESS EITHER PARTY PROVIDES THE OTHER WITH
AT LEAST [***] PRIOR WRITTEN NOTICE OF SUCH PARTY’S INTENTION TO TERMINATE THE
AGREEMENT AT THE END OF THE INITIAL TERM OR THEN-CURRENT RENEWAL TERM.  THE
INITIAL TERM AND ANY RENEWAL TERMS ARE HEREIN REFERRED TO AS THE “TERM.”


 


3.                                       RIGHTS GRANTED.


 


(A)                                  LICENSOR HEREBY GRANTS TWC THE
NON-EXCLUSIVE RIGHT (BUT NOT THE OBLIGATION) TO OFFER EACH PROGRAM TO TWC’S
SUBSCRIBERS ON A VIDEO ON DEMAND BASIS AND, UPON THE REQUEST OF A SUBSCRIBER TO
VIEW A PROGRAM, TO TRANSMIT AND EXHIBIT THE VIDEO AND ACCOMPANYING AUDIO PORTION
OF SUCH PROGRAM TO SUCH SUBSCRIBER (SUCH REQUEST AND DELIVERY, A “BUY”).  THE
LICENSE GRANTED HEREBY SHALL PERMIT TWC TO DELIVER MULTIPLE FEEDS OF A PROGRAM
FROM A SINGLE COPY THEREOF.


 


(B)                                 THE LICENSE GRANTED HEREBY IN RESPECT OF
EACH BUY SHALL PERMIT THE SUBSCRIBER TO VIEW SUCH PROGRAM AT LEAST [***] AND, AT
TWC’S SOLE DISCRETION, TO VIEW THE PROGRAM MORE THAN [***] UP TO [***] NUMBER OF
TIMES WITHIN A [***] PERIOD.  THE LICENSE GRANTED HEREBY SHALL PERMIT TWC, IN
ITS SOLE DISCRETION, TO MAKE AVAILABLE TO ITS SUBSCRIBERS, EITHER THROUGH
EQUIPMENT LOCATED AT TWC’S TRANSMISSION FACILITIES OR THROUGH THE SUBSCRIBER’S
SET-TOP BOX, THE ABILITY TO “PAUSE,” “REWIND,” “FAST FORWARD” OR USE SIMILAR
VCR-LIKE FEATURES WHILE VIEWING THE PROGRAM.


 


(C)                                  LICENSOR HEREBY GRANTS TWC THE
NON-EXCLUSIVE RIGHT TO COMPRESS OR OTHERWISE TECHNOLOGICALLY MANIPULATE THE
PROGRAMS AS REQUIRED (IN TWC’S SOLE JUDGMENT) TO MAKE SUCH PROGRAMS AVAILABLE TO
REQUESTING SUBSCRIBERS.  TWC’S COMPRESSION OR OTHER TECHNOLOGICAL MANIPULATION
OF A PROGRAM SHALL NOT HAVE A MATERIAL ADVERSE IMPACT ON A VIEWER’S PERCEPTION
OF SUCH PROGRAM.  PROGRAMS COMPRESSED IN A MANNER SUCH THAT THEY ARE SEACHANGE
COMPATIBLE OR CONCURRENT COMPATIBLE (OR

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


COMPATIBLE WITH ANY SIMILAR MPEG-2 PROFILE) SHALL BE DEEMED NOT TO RESULT IN A
MATERIAL ADVERSE IMPACT ON A VIEWER’S PERCEPTION OF SUCH PROGRAM.


 


(D)                                 LICENSOR HEREBY GRANTS TWC THE NON-EXCLUSIVE
RIGHT TO COPY AND STORE THE PROGRAMS IN DIGITAL FORM ON ANY MEDIUM NOW OR
HEREAFTER AVAILABLE (INCLUDING ON ONE OR MORE SEVER HARD DRIVES) AS REQUIRED (IN
TWC’S SOLE JUDGMENT) TO MAKE SUCH PROGRAMS AVAILABLE TO REQUESTING SUBSCRIBERS. 
TWC AGREES, WITHIN A REASONABLE PERIOD OF TIME AFTER IT CEASES TO MAKE A PROGRAM
AVAILABLE ON A VOD BASIS OR THE EXPIRATION OR TERMINATION OF THIS AGREEMENT,
WHICHEVER DATE IS SOONER, TO RETURN OR DESTROY ALL COPIES OF PROGRAMS MADE OR
STORED BY IT HEREUNDER.


 


(E)                                  LICENSOR HEREBY GRANTS TWC THE
NON-EXCLUSIVE RIGHT TO TRANSMIT THE PROGRAMS VIA AN UPLINK FACILITY TO ONE OR
MORE SATELLITES FOR DISTRIBUTION TO THE TWC CABLE SYSTEMS (“SATELLITE
DELIVERY”).


 


4.                                       PROGRAMS.


 


(A)                                  AT LEAST [***] PRIOR TO THE COMMENCEMENT OF
EACH [***] DURING THE TERM, LICENSOR SHALL PROVIDE TWC WITH A SCHEDULE
CONTAINING AT LEAST [***] ADULT FEATURE FILMS THAT WILL BE AVAILABLE TO THE TWC
CABLE SYSTEMS DURING SUCH [***] FOR DISTRIBUTION ON A VIDEO ON DEMAND BASIS
(EACH A “SCHEDULE”).  LICENSOR SHALL NOTIFY TWC AS PROMPTLY AS PRACTICABLE OF
ANY CHANGES IN ANY SCHEDULE.  THE SCHEDULE FOR THE FIRST [***] OF THE TERM IS
ATTACHED HERETO AS EXHIBIT B.  TWC MAY, ON [***] NOTICE, REQUIRE THAT LICENSOR
INCREASE THE NUMBER OF FILMS INCLUDED ON EACH SCHEDULE DELIVERED THEREAFTER,
SUBJECT TO A LIMIT OF [***] FILMS.


 


(B)                                 WITHIN [***] OF RECEIPT OF EACH SCHEDULE,
TWC WILL NOTIFY LICENSOR OF THE PROGRAMS TWC INTENDS TO MAKE AVAILABLE ON A
VIDEO ON DEMAND BASIS IN THE TWC CABLE SYSTEMS, AND FOR WHICH TWC REQUIRES
DELIVERY AS CONTEMPLATED BY SECTION 7(A).  IF TWC PROVIDES NO SUCH NOTICE,
LICENSOR SHALL DELIVER ALL SUCH FILMS.  TWC SHALL NOT BE OBLIGATED TO OFFER ANY
PROGRAM IN ANY TWC CABLE SYSTEM(S).


 


(C)                                  EACH PROGRAM PROVIDED BY LICENSOR HEREUNDER
SHALL DEPICT [***] AND [***] SITUATIONS, AND SHALL NOT DEPICT [***].  THE
PROGRAMS SHALL BE [***] EDITED (SOMETIMES KNOWN AS “[***] EDITED”) ADULT FILMS
THAT ARE [***] (OR “[***]”) IN THE DEGREE OF EXPLICITNESS OF PROGRAMMING
CURRENTLY FEATURED ON ADULT CABLE TELEVISION SERVICES SUCH AS [***] (“[***]
STANDARDS”).  UPON [***] NOTICE TO LICENSOR BY TWC, LICENSOR SHALL PROVIDE TWC
WITH [***] VERSIONS OF EACH PROGRAM TO BE DELIVERED HEREUNDER, [***] EDITED
PURSUANT TO “[***] STANDARDS” AND [***] EDITED FOR A DEGREE OF EXPLICITNESS
SIMILAR TO THAT CURRENTLY FEATURED ON ADULT SERVICES SUCH AS [***] (“[***]
STANDARDS”).


 


5.                                       FEES.


 


(A)                                  TWC SHALL PAY LICENSOR A LICENSE FEE (THE
“LICENSE FEE”) FOR EACH BUY OF A PROGRAM, SUCH LICENSE FEE TO EQUAL [***].

 

3

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


TWC SHALL, IN ITS SOLE DISCRETION, DETERMINE THE [***] TO SUBSCRIBERS.


 


(B)                                 TWC SHALL PAY THE LICENSE FEE IN RESPECT OF
EACH BUY EVEN IF THE EXHIBITION IS TREATED AS A [***] OR [***].  NOTWITHSTANDING
THE FOREGOING, TWC SHALL BE ENTITLED TO A CREDIT IN RESPECT OF ANY BUY IF TWC,
IN GOOD FAITH, ISSUES THE RELEVANT SUBSCRIBER A CREDIT DUE TO SUCH SUBSCRIBER’S
INABILITY TO RECEIVE SUCH PROGRAM (E.G., AS A RESULT OF RECEPTION OR OTHER
TECHNICAL DIFFICULTIES) OR DUE TO SUCH SUBSCRIBER HAVING RECEIVED SUCH PROGRAM
IN ERROR.


 


6.                                       PAYMENTS; REPORTS.


 


(A)                                  LICENSE FEES SHALL BE PAYABLE ON A [***]
BASIS AND SHALL BE DUE [***] AFTER THE END OF EACH [***].  IN THE EVENT OF A
GOOD FAITH DISPUTE REGARDING ANY FEES, NO SUCH DISPUTED FEES SHALL BE DUE OR
PAYABLE BY TWC TO LICENSOR NOR SUBJECT TO THE RECOVERY OF PREJUDGMENT INTEREST
UNLESS AND UNTIL SUCH DISPUTE HAS BEEN RESOLVED TO THE SATISFACTION OF TWC AND
LICENSOR; PROVIDED THAT LICENSOR AND TWC SHALL USE [***] TO RESOLVE SUCH DISPUTE
WITHIN A [***] PERIOD, AND, IF THE PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE
WITHIN SUCH [***] PERIOD, THE PARTIES MAY PURSUE ALL AVAILABLE RIGHTS AND
REMEDIES HEREUNDER.


 


(B)                                 A STATEMENT OF THE NUMBER OF BUYS DURING THE
RELEVANT [***] SHALL ACCOMPANY EACH PAYMENT OF LICENSE FEES, TOGETHER WITH ANY
OTHER INFORMATION NECESSARY FOR THE COMPUTATION OF THE LICENSE FEES DUE TO
LICENSOR IN RESPECT OF SUCH [***].


 


(C)                                  IF ANY AMOUNT DUE HEREUNDER IS NOT PAID
WHEN DUE OR WITHIN [***] THEREAFTER, THE PAYOR SHALL PAY, IN ADDITION TO SUCH
AMOUNT, INTEREST ON SUCH AMOUNT AT A RATE OF [***] PERCENT ([***]%) PER [***]
(OR, IF LOWER, THE MAXIMUM RATE PERMITTED BY LAW) FROM THE DATE ON WHICH SUCH
AMOUNT WAS DUE THROUGH THE DATE ON WHICH PAYMENT OF SUCH AMOUNT IS MADE.


 


(D)                                 DURING THE TERM, AND FOR [***] THEREAFTER,
TWC SHALL MAINTAIN ACCURATE AND COMPLETE BOOKS AND RECORDS, IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND PRACTICES WHICH CONTAIN INFORMATION
SUFFICIENT TO VERIFY THE FEES DUE LICENSOR HEREUNDER.  UPON NOT LESS THAN [***]
PRIOR WRITTEN NOTICE, LICENSOR SHALL HAVE THE RIGHT, DURING THE TERM, [***], TO
EXAMINE DURING NORMAL BUSINESS HOURS AT A LOCATION WITHIN THE 48 CONTIGUOUS
UNITED STATES WITHOUT UNREASONABLY INTERFERING WITH THE OPERATION OF TWC’S
BUSINESS, THE BOOKS AND RECORDS OF TWC WHICH ARE RELATED DIRECTLY TO THE VIDEO
ON DEMAND OFFERING OF THE PROGRAMS TO THE EXTENT NECESSARY TO VERIFY THE LICENSE
FEES DUE; PROVIDED, HOWEVER, THAT SUCH EXAMINATIONS SHALL NOT BE CONDUCTED MORE
FREQUENTLY THAN [***] AND THAT SUCH EXAMINATIONS SHALL BE LIMITED TO LICENSE
FEES PAYABLE DURING THE [***] AND THE [***] (NOT TO INCLUDE ANY PERIOD IN
RESPECT OF WHICH AN EXAMINATION HAS BEEN CONCLUDED).  IF ANY SUCH EXAMINATION
REVEALS A DISCREPANCY IN THE AMOUNT PAID TO LICENSOR, TWC SHALL PAY LICENSOR AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH DISCREPANCY, PLUS INTEREST ON THE AMOUNT OF
SUCH DISCREPANCY AT THE RATE OF [***]% PER [***] (OR, IF LOWER, THE MAXIMUM RATE
PERMITTED BY LAW) FROM THE DATE ON

 

4

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


WHICH SUCH AMOUNT WAS PAID BY OR SHOULD HAVE BEEN PAID TO LICENSOR THROUGH THE
DATE ON WHICH PAYMENT IS MADE TO LICENSOR.  LICENSOR WILL BE DEEMED TO HAVE
WAIVED ANY AND ALL CLAIMS WHICH IT MAY HAVE WITH RESPECT TO AN UNDERPAYMENT OF
FEES DUE UNLESS IT GIVES WRITTEN NOTICE OF SUCH CLAIMS TO TWC UPON THE EARLIER
OF [***] AFTER THE DATE ON WHICH PAYMENT OF SUCH FEES WAS DUE OR, WITHIN [***]
AFTER THE CONCLUSION OF SUCH EXAMINATION.


 


7.                                       DELIVERY OF PROGRAMS; CONTENT.


 


(A)                                  NO LATER THAN [***] PRIOR TO THE FIRST DATE
OF THE [***] TO WHICH A PARTICULAR SCHEDULE APPLIES, LICENSOR SHALL DELIVER TO
TWC’S AGENT (AS LISTED ON EXHIBIT C, AS SAME MAY BE AMENDED FROM TIME TO TIME BY
TWC UPON REASONABLE NOTICE TO LICENSOR) A SINGLE HIGH-RESOLUTION DIGITAL FORMAT
“SOURCE FILE” (I.E., A DIGITAL BETA OR “DIGIBETA” FILE) OF EACH PROGRAM LISTED
ON SUCH SCHEDULE.


 


(B)                                 LICENSOR SHALL NOT INSERT ANY [***] OR [***]
BEFORE, DURING OR AFTER ANY PROGRAM.  TWC SHALL BE ENTITLED TO DELETE ANY
MATERIAL THAT VIOLATES THE FOREGOING RESTRICTION.


 


(C)                                  WITHOUT LIMITING SECTION 7(B), LICENSOR
REPRESENTS, WARRANTS AND COVENANTS THAT EACH COPY OF A PROGRAM DELIVERED TO TWC
HEREUNDER SHALL CONTAIN NO MATERIAL OTHER THAN THE VIDEO AND PRINCIPAL AUDIO
PORTION OF SUCH PROGRAM (INCLUDING TITLES, CREDITS, ETC.); PROVIDED THAT SUCH
PROGRAM MAY CONTAIN CLOSED CAPTIONING AND SECOND LANGUAGE AUDIO, IN EACH CASE
RELATING TO SUCH PROGRAM (COLLECTIVELY, “SUPPLEMENTAL PROGRAM MATERIAL”). 
LICENSOR SHALL NOT [***] ON, OR [***] BY, TWC, ANY TWC CABLE SYSTEM OR ANY
SUBSCRIBER IN CONNECTION WITH THE PROVISION OF SUPPLEMENTAL PROGRAM MATERIAL. 
TWC MAY BLOCK ANY DATA OR MATERIAL INCLUDED IN ANY PROGRAM THAT DOES NOT COMPORT
WITH THE PRECEDING.


 


(D)                                 EACH PROGRAM DELIVERED TO A REQUESTING
SUBSCRIBER BY TWC SHALL BE IN THE FORM RECEIVED BY TWC (EXCEPT AS COMPRESSED OR
OTHERWISE TECHNOLOGICALLY MANIPULATED IN ACCORDANCE WITH THIS AGREEMENT), AND
TWC SHALL NOT EDIT OR ALTER SUCH PROGRAM IN ANY WAY.  LICENSOR ACKNOWLEDGES THAT
THE SUBSCRIBER’S USE OF TWC’S ELECTRONIC PROGRAM GUIDE, REMOTE CONTROL DEVICE OR
NAVIGATOR MAY CAUSE CERTAIN INFORMATION TO BE SUPER-IMPOSED OVER THE PROGRAM
FROM TIME TO TIME.


 


(E)                                  EXCEPT AS OTHERWISE PERMITTED HEREUNDER,
TWC SHALL NOT, AND SHALL NOT AUTHORIZE OTHER PERSONS TO, COPY, TAPE OR OTHERWISE
REPRODUCE ANY PART OF ANY PROGRAM WITHOUT LICENSOR’S PRIOR WRITTEN
AUTHORIZATION.  NEITHER TWC NOR ANY TWC CABLE SYSTEM SHALL BE RESPONSIBLE OR
LIABLE FOR ANY SUBSCRIBER’S HOME RECORDING OF ALL OR ANY PORTION OF ANY
PROGRAM.  THIS SECTION 7(E) SHALL NOT RESTRICT TWC’S PRACTICE OF CONNECTING
DISTRIBUTION CABLES TO SUBSCRIBERS’ VIDEOTAPE RECORDERS OR OTHER DEVICES
INTENDED FOR HOME DUPLICATION OF AUDIO OR VIDEO PROGRAMMING, INCLUDING TWC
SET-TOP BOXES WITH RECORDABLE HARD-DRIVES.

 

5

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


8.                                       PROMOTION.


 


(A)                                  TWC WILL CAUSE THE TWC CABLE SYSTEMS TO USE
[***] TO PROMOTE THE SALE OF THE PROGRAMS ON A VIDEO ON DEMAND BASIS.  LICENSOR
WILL PROVIDE TO TWC, UPON REQUEST, AT [***] COST, REASONABLE QUANTITIES OF
LICENSOR’S THEN AVAILABLE PROMOTIONAL, MARKETING AND SALES MATERIAL FOR THE
PROGRAMS.


 


(B)                                 TWC ACKNOWLEDGES THAT, AS BETWEEN TWC AND
LICENSOR, CERTAIN NAMES AND MARKS INCLUDED IN THE PROGRAMS, AS WELL AS THE NAMES
OF CERTAIN OF THE PROGRAMS, ARE THE EXCLUSIVE PROPERTY OF LICENSOR (OR ITS
SUPPLIERS) AND THAT TWC HAS NOT AND WILL NOT ACQUIRE ANY PROPRIETARY RIGHTS
THEREIN BY REASON OF THIS AGREEMENT.  SUBJECT TO COMPLIANCE WITH THE TERMS OF
EXHIBIT D HERETO, USE OF SUCH NAMES AND MARKS IN THE FORM SUPPLIED BY LICENSOR
IN ROUTINE PROMOTIONAL MATERIALS (SUCH AS PRINT OR ELECTRONIC (INCLUDING
INTERACTIVE) PROGRAM GUIDES, WEB SITES, PROGRAM LISTINGS AND BILL STUFFERS),
ON-SCREEN PROMOTIONS AND BILLING STATEMENTS SHALL BE DEEMED APPROVED UNLESS
LICENSOR SPECIFICALLY GIVES WRITTEN NOTICE TO TWC TO THE CONTRARY.  NOTHING
CONTAINED HEREIN SHALL LIMIT OR RESTRICT THE RIGHT OF TWC TO USE SUCH NAMES AND
MARKS IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS HEREUNDER.


 


(C)                                  LICENSOR SHALL NOT USE, AND NO RIGHT OR
LICENSE IS HEREIN GRANTED TO LICENSOR TO USE, ANY OF THE TRADE NAMES,
TRADEMARKS, COPYRIGHTS, STYLES, SLOGANS, TITLES, LOGOS OR SERVICE MARKS OF TWC,
ANY TWC CABLE TELEVISION SYSTEM OR ANY AFFILIATE OF TWC.


 


9.                                       REPRESENTATIONS AND WARRANTIES.


 


(A)                                  LICENSOR REPRESENTS AND WARRANTS THAT: 
(I) LICENSOR IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF COLORADO; (II) LICENSOR HAS THE
REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO FULLY
PERFORM ITS OBLIGATIONS HEREUNDER; (III) THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL ACTIONS NECESSARY ON THE PART
OF LICENSOR; (IV) LICENSOR IS NOT SUBJECT TO ANY CONTRACTUAL OR OTHER LEGAL
OBLIGATION WHICH WILL IN ANY WAY INTERFERE WITH ITS FULL PERFORMANCE OF THIS
AGREEMENT; AND (V) THE INDIVIDUAL EXECUTING THIS AGREEMENT ON BEHALF OF LICENSOR
HAS THE AUTHORITY TO DO SO.


 


(B)                                 LICENSOR REPRESENTS AND WARRANTS THAT IT HAS
AND WILL HAVE THE RIGHT TO GRANT THE LICENSES GRANTED HEREIN, FREE AND CLEAR OF
ALL LIENS, RESTRICTIONS, CHARGES, CLAIMS AND ENCUMBRANCES, THAT IT HAS OBTAINED
AND WILL MAINTAIN ALL LICENSES, PERMITS, EXEMPTIONS, AUTHORIZATIONS AND CONSENTS
NECESSARY TO FULLY PERFORM THIS AGREEMENT AND THAT NO PROGRAM (I) IS OR WILL BE
OBSCENE OR DEFAMATORY (UNLESS PRIVILEGED) OR (II) VIOLATES OR INFRINGES OR WILL
VIOLATE OR INFRINGE THE CIVIL OR PROPERTY RIGHTS, COPYRIGHTS, MUSIC
SYNCHRONIZATION RIGHTS, TRADEMARK RIGHTS, PATENT RIGHTS OR RIGHTS OF PRIVACY OR
PUBLICITY OR ANY OTHER RIGHTS OF ANY PERSON.  NOTWITHSTANDING ANYTHING ELSE IN
THIS AGREEMENT, TWC SHALL HAVE THE RIGHT TO CEASE OFFERING ANY PROGRAM IF THE
REPRESENTATIONS CONTAINED IN THIS SECTION 9(B) ARE BREACHED IN RESPECT THEREOF.


 


(C)                                  TWC REPRESENTS AND WARRANTS THAT:  (I) TWC
IS A DIVISION OF A LIMITED PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE

 

6

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


OF DELAWARE; (II) TWC HAS THE REQUISITE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO FULLY PERFORM ITS OBLIGATIONS HEREUNDER; (III) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED
BY ALL ACTION NECESSARY ON THE PART OF TWC; (IV) TWC IS NOT SUBJECT TO ANY
CONTRACTUAL OR OTHER LEGAL OBLIGATION WHICH WILL IN ANY WAY INTERFERE WITH ITS
FULL PERFORMANCE OF THIS AGREEMENT; AND (V) THE INDIVIDUAL EXECUTING THIS
AGREEMENT ON BEHALF OF TWC HAS THE AUTHORITY TO DO SO.


 


(D)                                 THE TERMS AND CONDITIONS, OTHER THAN THE
EXISTENCE AND DURATION, OF THIS AGREEMENT, AS WELL AS ANY TECHNICAL DATA
(INCLUDING MPEG-2 ENCODING SPECIFICATIONS) THAT ARE EXCHANGED BY THE PARTIES
(“CONFIDENTIAL INFORMATION”), SHALL BE KEPT CONFIDENTIAL BY THE PARTIES HERETO
AND SHALL NOT BE DISCLOSED BY EITHER PARTY TO ANY THIRD PARTY, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY EXCEPT: (I) AS MAY BE REQUIRED BY ANY COURT
OF COMPETENT JURISDICTION, GOVERNMENTAL AGENCY, LAW OR REGULATION (IN SUCH
EVENT, THE DISCLOSING PARTY SHALL NOTIFY THE OTHER PARTY BEFORE DISCLOSING THE
AGREEMENT) (II) AS MAY BE REQUIRED OR NECESSARY IN ANY SEC OR REGULATORY FILINGS
(REDACTED TO THE GREATEST EXTENT PERMITTED UNDER SEC “CONFIDENTIAL TREATMENT”
REGULATIONS); (III) AS PART OF THE NORMAL REPORTING OR REVIEW PROCEDURE TO A
PARTY’S ACCOUNTANTS, AUDITORS, AGENTS, LEGAL COUNSEL, PARTNERS AND EMPLOYEES OF
PARENT AND SUBSIDIARY COMPANIES, PROVIDED SUCH ACCOUNTANTS, AUDITORS, AGENTS,
LEGAL COUNSEL, PARTNERS AND EMPLOYEES OF PARENT AND SUBSIDIARY COMPANIES AGREE
TO BE BOUND BY THIS PARAGRAPH; (IV) TO ENFORCE ANY OF A PARTY’S RIGHTS PURSUANT
TO THIS AGREEMENT; (V) IN CONNECTION WITH DUE DILIGENCE CONDUCTED IN CONNECTION
WITH A MERGER, CONSOLIDATION OR ACQUISITION PROVIDED THAT ANY PERSON TO WHOM
CONFIDENTIAL INFORMATION IS SO DISCLOSED SHALL HAVE EXECUTED, PRIOR TO RECEIVING
ANY CONFIDENTIAL INFORMATION, WRITTEN NON-DISCLOSURE AGREEMENTS WHICH INCLUDE
CONFIDENTIALITY PROVISIONS AT LEAST AS STRICT AS THOSE SET FORTH IN THIS
AGREEMENT; AND (VI) TO ANY PROSPECTIVE OR EXISTING LENDER PROVIDED THAT ANY SUCH
LENDER SHALL HAVE EXECUTED (PRIOR TO THEIR REVIEW OF ANY CONFIDENTIAL
INFORMATION) A WRITTEN CONFIDENTIALITY AGREEMENT WHICH INCLUDES PROVISIONS AT
LEAST AS STRICT AS THE PROVISIONS SET FORTH IN THIS AGREEMENT REGARDING THE
CONFIDENTIALITY OF INFORMATION REVIEWED.


 


10.                                 FORCE MAJEURE. NEITHER PARTY SHALL HAVE ANY
LIABILITY TO THE OTHER PARTY FOR ANY FAILURE TO PERFORM HEREUNDER, IF SUCH
FAILURE IS DUE TO AN ACT OF GOD, INEVITABLE ACCIDENT, FIRE, LOCKOUT, STRIKE OR
OTHER LABOR DISPUTE, RIOT OR CIVIL COMMOTION, ACT OF GOVERNMENT OR GOVERNMENTAL
INSTRUMENTALITY (WHETHER FEDERAL, STATE OR LOCAL), ACT OF TERRORISM, FAILURE OF
PERFORMANCE BY A COMMON CARRIER, FAILURE IN WHOLE OR IN PART OF TECHNICAL
FACILITIES, OR OTHER CAUSE (EXCLUDING FINANCIAL INABILITY OR DIFFICULTY OF ANY
KIND) BEYOND SUCH PARTY’S REASONABLE CONTROL.


 


11.                                 INDEMNIFICATION AND OTHER REMEDIES.


 


(A)                                  LICENSOR SHALL INDEMNIFY TWC, THE TWC CABLE
SYSTEMS, THE PERSONS WHO DIRECTLY OWN THE TWC CABLE SYSTEMS AND EACH OF THEIR
RESPECTIVE AFFILIATES

 

7

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


(INCLUDING CONTROLLING PERSONS AND RELATED COMPANIES), OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS (“TWC INDEMNITEES”) FOR, AND SHALL HOLD THEM
HARMLESS FROM AND AGAINST, ANY AND ALL LOSSES, SETTLEMENTS, CLAIMS, ACTIONS,
SUITS, PROCEEDINGS, INVESTIGATIONS, JUDGMENTS, AWARDS, DAMAGES AND LIABILITIES
(COLLECTIVELY, “LOSSES” AND, INDIVIDUALLY, A “LOSS”) WHICH ARE SUSTAINED OR
INCURRED BY OR ASSERTED AGAINST ANY OF THEM AND WHICH ARISE OUT OF (I) ANY
BREACH OF THIS AGREEMENT BY LICENSOR OR (II) THE PROGRAMS (INCLUDING, WITHOUT
LIMITATION, ANY LOSS ARISING OUT OF LIBEL, SLANDER, DEFAMATION, INDECENCY,
OBSCENITY, INVASION OF RIGHT OF PRIVACY OR PUBLICITY, OR INFRINGEMENT OR
VIOLATION OF COPYRIGHTS, MUSIC SYNCHRONIZATION RIGHTS, TRADEMARK RIGHTS OR
PATENT RIGHTS) ), TO THE EXTENT THAT SUCH LOSSES DO NOT ARISE DIRECTLY FROM THE
TWC LNDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND SHALL REIMBURSE
THEM FOR ANY AND ALL LEGAL, ACCOUNTING AND OTHER FEES, COSTS AND EXPENSES
(COLLECTIVELY, “EXPENSES”) REASONABLY INCURRED BY ANY OF THEM IN CONNECTION WITH
INVESTIGATING, MITIGATING OR DEFENDING ANY SUCH LOSS; PROVIDED, HOWEVER, THAT
LICENSOR WILL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER THIS SECTION 11(A) TO
THE EXTENT THAT (A) TWC HAS AN OBLIGATION OR LIABILITY WITH RESPECT TO THE SAME
LOSS UNDER SECTION 11(B) OR (B) THE RELEVANT LOSS RELATES TO VIOLATION OF
OBSCENITY LAWS AND WOULD NOT HAVE ARISEN BUT FOR TWC DELIVERING PROGRAMS THAT
LICENSOR IDENTIFIED AS HAVING BEEN EDITED FOR PARTIAL EDITING CABLE STANDARDS TO
SUBSCRIBERS IN STATES LISTED ON EXHIBIT E (AS SUCH EXHIBIT MAY BE AMENDED FROM
TIME TO TIME BY LICENSOR UPON REASONABLE ADVANCE WRITTEN NOTICE TO TWC). 
LICENSOR SHALL NOT BE REQUIRED TO INDEMNIFY TWC HEREUNDER TO THE EXTENT THAT TWC
IS IN BREACH OF THIS AGREEMENT, PROVIDED THAT LICENSOR IS NOT IN BREACH OF THIS
AGREEMENT.


 


(B)                                 TWC SHALL INDEMNIFY LICENSOR AND ITS
AFFILIATES (INCLUDING CONTROLLING PERSONS AND RELATED COMPANIES), OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS (THE “LICENSOR INDEMNITEES”) FOR,
AND SHALL HOLD THEM HARMLESS FROM AND AGAINST, ANY AND ALL LOSSES WHICH ARE
SUSTAINED OR INCURRED BY OR ASSERTED AGAINST ANY OF THEM AND WHICH ARISE OUT OF
ANY BREACH OF THIS AGREEMENT BY TWC, TO THE EXTENT THAT SUCH LOSSES DO NOT ARISE
DIRECTLY FROM THE LICENSOR INDEMNITEERS’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
AND SHALL REIMBURSE THEM FOR ANY AND ALL EXPENSES REASONABLY INCURRED BY ANY OF
THEM IN CONNECTION WITH INVESTIGATING, MITIGATING OR DEFENDING ANY SUCH LOSS. 
TWC SHALL NOT BE REQUIRED TO INDEMNIFY LICENSOR HEREUNDER TO THE EXTENT THAT
LICENSOR IS IN BREACH OF THIS AGREEMENT, PROVIDED THAT TWC IS NOT IN BREACH OF
THIS AGREEMENT.


 


(C)                                  PROMPTLY AFTER RECEIPT BY A PARTY OF NOTICE
OF THE COMMENCEMENT OF ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION IN RESPECT
OF WHICH A CLAIM FOR INDEMNIFICATION MAY BE MADE HEREUNDER BY IT OR ITS
AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS, SUCH PARTY
WILL GIVE WRITTEN NOTICE THEREOF TO THE OTHER PARTY; BUT THE FAILURE TO SO
NOTIFY THE OTHER PARTY WILL NOT RELIEVE THE OTHER PARTY FROM ANY LIABILITY OR
OBLIGATION WHICH THE OTHER PARTY MAY HAVE TO ANY INDEMNIFIED PERSON
(I) OTHERWISE THAN UNDER THIS AGREEMENT OR (II) UNDER THIS AGREEMENT EXCEPT TO
THE EXTENT OF ANY MATERIAL PREJUDICE TO THE OTHER PARTY RESULTING FROM SUCH
FAILURE.  IF ANY SUCH ACTION, SUIT, PROCEEDING OR INVESTIGATION IS BROUGHT
AGAINST AN

 

8

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


INDEMNIFIED PERSON, THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE
THEREIN AND, IF IT WISHES TO ASSUME THE DEFENSE THEREOF WITH COUNSEL
SATISFACTORY TO THE INDEMNIFIED PERSON (WHO SHALL NOT, EXCEPT WITH THE CONSENT
OF THE INDEMNIFIED PERSON, BE COUNSEL TO THE INDEMNIFIED PERSON) AND GIVES
WRITTEN NOTICE TO THE INDEMNIFIED PERSON OF ITS ELECTION SO TO ASSUME THE
DEFENSE THEREOF WITHIN FIFTEEN (15) DAYS AFTER NOTICE SHALL HAVE BEEN GIVEN TO
IT BY THE INDEMNIFIED PERSON PURSUANT TO THE PRECEDING SENTENCE, WILL BE
ENTITLED TO ASSUME THE DEFENSE THEREOF.  EACH INDEMNIFIED PERSON WILL BE
OBLIGATED TO COOPERATE REASONABLY WITH THE INDEMNIFYING PARTY, AT THE EXPENSE OF
THE INDEMNIFYING PARTY, IN CONNECTION WITH SUCH DEFENSE AND THE COMPROMISE OR
SETTLEMENT OF ANY SUCH ACTION, SUIT, PROCEEDING OR INVESTIGATION.


 


(D)                                 NEITHER PARTY SHALL, FOR ANY REASON OR UNDER
ANY LEGAL THEORY, BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS, REVENUES, DATA OR SERVICES,
REGARDLESS OF WHETHER SUCH DAMAGES OR LOSS WAS FORESEEABLE AND REGARDLESS OF
WHETHER IT WAS INFORMED OR HAD DIRECT OR IMPUTED KNOWLEDGE OF THE POSSIBILITY OF
SUCH DAMAGES OR LOSS IN ADVANCE.


 


(E)                                  ALL RIGHTS, POWERS AND REMEDIES AFFORDED TO
A PARTY HEREUNDER, BY LAW, IN EQUITY OR OTHERWISE SHALL BE CUMULATIVE (AND NOT
ALTERNATIVE) AND SHALL NOT PRECLUDE ASSERTION OR SEEKING BY A PARTY OF ANY OTHER
RIGHTS OR REMEDIES.


 


12.                                 TERMINATION.


 


(A)                                  IF A PARTY (I) BECOMES BANKRUPT OR
INSOLVENT, HOWEVER EVIDENCED, (II) ADMITS IN WRITING ITS INABILITY TO PAY ITS
DEBTS WHEN DUE, (III) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(IV) HAS APPOINTED, VOLUNTARILY OR INVOLUNTARILY, ANY TRUSTEE, RECEIVER,
CUSTODIAN OR CONSERVATOR WITH RESPECT TO IT OR A SUBSTANTIAL PART OF ITS
PROPERTY, (V) FILES, OR HAS FILED AGAINST IT, A VOLUNTARY OR INVOLUNTARY
PETITION IN BANKRUPTCY OR (VI) MAKES ANY ARRANGEMENT OR OTHERWISE BECOMES
SUBJECT TO ANY PROCEEDINGS UNDER THE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
SIMILAR LAWS OF THE UNITED STATES OR ANY STATE, THEN THE OTHER PARTY SHALL HAVE
THE RIGHT AT ANY TIME THEREAFTER TO TERMINATE THIS AGREEMENT BY GIVING WRITTEN
NOTICE TO SUCH PARTY.


 


(B)                                 EITHER PARTY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE TO THE OTHER PARTY IF THE
OTHER PARTY HAS MATERIALLY BREACHED THIS AGREEMENT AND SUCH BREACH SHALL NOT
HAVE BEEN FULLY CURED; PROVIDED, HOWEVER, THAT, IF SUCH BREACH IS FULLY CURABLE,
SUCH PARTY SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UNLESS SUCH
PARTY SHALL HAVE GIVEN WRITTEN NOTICE TO THE OTHER PARTY OF SUCH BREACH AND THE
OTHER PARTY SHALL HAVE FAILED TO FULLY CURE SUCH BREACH WITHIN THIRTY (30) DAYS
AFTER SUCH NOTICE SHALL HAVE BEEN GIVEN.


 


(C)                                  THIS SECTION 12(C) AND SECTIONS 5, 6, 9(A),
9(B), 9(D), 11, 14(B) AND 14(C) SHALL SURVIVE THE EXPIRATION OR TERMINATION OF
THIS AGREEMENT FOR ANY REASON.


 


13.                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN PURSUANT TO THIS AGREEMENT SHALL BE GIVEN IN WRITING, SHALL BE
TRANSMITTED BY PERSONAL DELIVERY, BY REGISTERED OR CERTIFIED

 

9

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY AN OVERNIGHT DELIVERY
SERVICE OR BY TELECOPIER OR OTHER ELECTRONIC MEANS AND SHALL BE ADDRESSED AS
FOLLOWS:


 

When Licensor is the intended recipient:

 

New Frontier Media, Inc

5435 Airport Blvd., Suite 100

Boulder, CO 80301

Attention: Senior Vice President, Sales

Telecopy No.: (303) 938-8388

 

with a copy to:

 

New Frontier Media, Inc

5435 Airport Blvd., Suite 100

Boulder, CO 80301

Attention: Director, Legal Affairs

Telecopy No.: (303) 413-1553

 

When TWC is the intended recipient:

 

Time Warner Cable

290 Harbor Drive

Stamford, Connecticut 06902

Attention: Senior Vice President, Programming

Telecopy No.: (203) 328-4040

 

with a copy to:

 

Time Warner Cable

290 Harbor Drive

Stamford, Connecticut 06902

Attention: Senior Vice President and General Counsel

Telecopy No.: (203) 328-0692

 

A party may designate a new address to which notices shall thereafter be
transmitted by giving written notice to the other party.  Each notice
transmitted in the manner described in this Section 13 shall be deemed to have
been given, received and become effective for all purposes at the time it shall
have been (i) delivered to the addressee as indicated by the return receipt (if
transmitted by mail), the affidavit of the messenger (if transmitted by personal
delivery), the records of the overnight delivery service (if transmitted by such
service) or the answer back or call back (if transmitted by telecopier or other
electronic means) and printing of the transmission confirmation report by the
sending machine or (ii) presented for delivery to the addressee as so indicated
during normal business hours, if such delivery shall have been refused for any
reason.

 

10

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


14.                                 MISCELLANEOUS.


 


(A)                                  NEITHER PARTY SHALL BE OR HOLD ITSELF OUT
AS THE AGENT OF THE OTHER PARTY UNDER THIS AGREEMENT.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO CREATE, AND THE PARTIES DO NOT INTEND TO CREATE, ANY
RELATIONSHIP OF PARTNERS OR JOINT VENTURERS AS BETWEEN TWC AND LICENSOR, AND
NEITHER PARTY IS AUTHORIZED TO OR SHALL ACT TOWARD THIRD PARTIES OR THE PUBLIC
IN ANY MARINER WHICH WOULD INDICATE ANY SUCH RELATIONSHIP.


 


(B)                                 THE VALIDITY, INTERPRETATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE LAWS, RULES OR PRINCIPLES OF THE STATE OF
NEW YORK REGARDING CONFLICTS OF LAWS).  THE RESPECTIVE OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT ARE SUBJECT TO ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, RULES AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, THE
COMMUNICATIONS ACT OF 1934, AS AMENDED, THE CABLE COMMUNICATIONS POLICY ACT OF
1984, AS AMENDED, AND THE RULES AND REGULATIONS OF THE FEDERAL COMMUNICATIONS
COMMISSION THEREUNDER).


 


(C)                                  EACH PARTY AGREES THAT ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH OR THREATENED BREACH
OF THIS AGREEMENT MAY BE COMMENCED AND PROSECUTED IN A COURT IN THE STATE OF NEW
YORK.  EACH PARTY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE PERSONAL
JURISDICTION OF ANY COURT IN THE STATE OF NEW YORK IN RESPECT OF ANY SUCH
PROCEEDING.  EACH PARTY CONSENTS TO SERVICE OF PROCESS UPON IT WITH RESPECT TO
ANY SUCH PROCEEDING BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND BY ANY
OTHER MEANS PERMITTED BY APPLICABLE LAWS AND RULES.  EACH PARTY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
PROCEEDING IN ANY COURT IN THE STATE OF NEW YORK AND ANY CLAIM THAT IT MAY NOW
OR HEREAFTER HAVE THAT ANY SUCH PROCEEDING IN ANY COURT IN THE STATE OF NEW YORK
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY WAIVES TRIAL BY JURY IN
ANY SUCH PROCEEDING.


 


(D)                                 THIS AGREEMENT TOGETHER WITH THE EXHIBITS
ATTACHED HERETO CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND CANCELS AND SUPERSEDES ALL OF THE PREVIOUS OR
CONTEMPORANEOUS CONTRACTS, REPRESENTATIONS, WARRANTIES AND UNDERSTANDINGS
(WHETHER ORAL OR WRITTEN) BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF.


 


(E)                                  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE
BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. 
NEITHER PARTY SHALL ASSIGN ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES UNDER
THIS AGREEMENT (BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY.  NOTWITHSTANDING THE FOREGOING, NO SUCH CONSENT
SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH ASSIGNMENT OR DELEGATION BY
(I) TWC TO ANY TIME WARNER COMPANY OR ANY PERSON WHICH CONTROLS, IS CONTROLLED
BY OR IS UNDER COMMON CONTROL WITH TWC OR ANY TIME WARNER COMPANY OR ANY PARTNER
OF PARAGON COMMUNICATIONS; (II) LICENSOR TO ANY AFFILIATE OF LICENSOR; OR
(III) LICENSOR TO ANY OTHER ENTITY IN CONNECTION WITH A MERGER, CONSOLIDATION OR
SALE BY LICENSOR OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, PROVIDED HOWEVER,
THAT UPON AN ASSIGNMENT BY LICENSOR PURSUANT

 

11

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


TO THE FOREGOING (III), TWC SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
IMMEDIATELY UPON WRITTEN NOTICE TO LICENSOR WITHOUT ANY FURTHER LIABILITY OR
OBLIGATION OF ANY KIND UNDER THIS AGREEMENT.  ANY ASSIGNMENT OF RIGHTS OR
DELEGATION OF DUTIES UNDER THIS AGREEMENT BY A PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, IF SUCH CONSENT IS REQUIRED HEREBY, SHALL BE VOID. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, NO PERSON SHALL BE A THIRD PARTY
BENEFICIARY OF THIS AGREEMENT.


 


(F)                                    THE HEADINGS SET FORTH IN THIS AGREEMENT
HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY, SHALL NOT BE CONSIDERED A
PART OF THIS AGREEMENT AND SHALL NOT LIMIT, MODIFY OR AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(G)                                 EXCEPT AS OTHERWISE CONTEMPLATED HEREIN NO
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UPON A PARTY UNLESS IN WRITING AND
EXECUTED AND DELIVERED ON BEHALF OF EACH PARTY BY, IN THE CASE OF LICENSOR, AN
OFFICER OF LICENSOR AND, IN THE CASE OF TWC, BY ITS SENIOR VICE PRESIDENT,
PROGRAMMING, SENIOR EXECUTIVE VICE PRESIDENT, PRESIDENT OR CHAIRMAN (EACH AN
“AUTHORIZED PERSON”); PROVIDED, HOWEVER, THAT ANY AUTHORIZED PERSON MAY, BY
WRITTEN AUTHORIZATION, DESIGNATE ANOTHER PERSON TO EXECUTE AND DELIVER SUCH AN
INSTRUMENT.  UNLESS AUTHORIZED IN WRITING PURSUANT TO THE PRECEDING PROVISO, THE
EMPLOYEES AND OFFICERS OF TWC’S REGIONAL DIVISIONS AND THE CABLE SYSTEMS ARE NOT
AUTHORIZED PERSONS.


 


(H)                                 NO WAIVER OF ANY PROVISION OF THIS AGREEMENT
SHALL BE BINDING UPON A PARTY UNLESS IN WRITING AND EXECUTED AND DELIVERED ON
BEHALF OF SUCH PARTY BY, IN THE CASE OF LICENSOR, AN OFFICER OF LICENSOR AND, IN
THE CASE OF TWC, BY AN AUTHORIZED PERSON.  SUCH WAIVER SHALL BE EFFECTIVE ONLY
TO THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITTEN INSTRUMENT AND NO WAIVER OF
ANY BREACH OR PROVISION HEREUNDER SHALL BE DEEMED TO BE A WAIVER OF A PRECEDING
OR SUBSEQUENT BREACH OF THE SAME OR ANY OTHER PROVISION OF THIS AGREEMENT.


 


(I)                                     THIS AGREEMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH (WHEN EXECUTED AND DELIVERED) SHALL
CONSTITUTE AN ORIGINAL INSTRUMENT, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

 

12

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.

 

 

TIME WARNER CABLE, a division of

 

TIME WARNER ENTERTAINMENT COMPANY, L.P.

 

 

 

By:

[Illegible]

 

 

 

 

Name:

 

 

 

 

 

Title:

SVP

 

 

 

 

 

NEW FRONTIER MEDIA, INC.

 

 

 

By:

/s/ Michael Weiner

 

 

 

 

Name:

Michael Weiner

 

 

 

 

Title:

VP

 

13

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT A

 

MPEG Encoding Specifications

 

[Technical Specifications Omitted]

 

[***]

 

14

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Exhibit B

 

Movie Schedule

 

[Movie Schedule by Date and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT C

 

iN Demand LLC
345 Hudson Street
17th Floor
New York NY 10014

 

16

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT D

 

Use of Network Names and Marks

 

Affiliate’s use of the Marks shall be limited to the advertising and promotion
of its carriage of the Service over the Cable Systems pursuant to this
Agreement.  Network shall provide Affiliate with samples of each of the Marks
which Affiliate shall use in their entirety (including all service mark and
trademark notices) whenever a Mark is used by Affiliate.

 

17

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT E

 

[***] Standard States

 

[States Requiring [***] Standard Omitted]

 

18

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

AMENDMENT TO THE VIDEO ON DEMAND LICENSE AGREEMENT

 

This Amendment, effective as of April 30, 2007 (“Effective Date”) hereby amends
the Video on Demand License Agreement regarding carriage of motion pictures on a
“video on demand” basis that was entered into by and between NEW FRONTIER MEDIA,
INC. a Colorado Corporation (“Licensor”) and TIME WARNER CABLE, a division of
Time Warner Entertainment Company, L.P., a Delaware partnership (“TWC”) as of
the 13th day of March, 2000 (the “Agreement”).  Licensor and TWC hereby agree as
follows:

 


1.                                       AMENDMENTS TO AGREEMENT.  THE FOLLOWING
PROVISIONS AMEND CERTAIN PROVISIONS SET FORTH IN THE AGREEMENT AND SUCH
PROVISIONS SHALL GOVERN THE PARTIES’ RELATIONSHIP WITH RESPECT TO THE PROGRAMS
PROVIDED TO TWC BY LICENSOR UNDER THE AGREEMENT AND THIS AMENDMENT.


 


A.                                   PROGRAMS.  SECTION 4(A) OF THE AGREEMENT IS
HEREBY MODIFIED BY ADDING “(EACH, AN “ADULT FEATURE FILM”) AND AT [***] EVENTS”
AFTER THE PHRASE “[***] ADULT FEATURE FILMS” IN THE FIRST SENTENCE OF SUCH
SECTION.


 


B.                                     PROGRAMS.  THE FOLLOWING SHALL BE ADDED
AS A NEW SECTION 4(D) TO THE AGREEMENT: “WITHOUT LIMITING THE GENERALITY OR
APPLICABILITY OF SECTION 4(C), AN “EVENT” SHALL MEAN A [***] PROGRAM WHICH
FOCUSES ON [***] IN [***] OR [***] SITUATIONS LICENSED BY LICENSOR.  THE
DEPICTION OF [***] IN THESE EPISODES MAY BE [***] OR [***]; HOWEVER, THE LEVEL
OF DEPICTED EXPLICITNESS SHALL BE [***] (OR “[***]” THAN) MOVIES SHOWN ON
PREMIUM CHANNELS AS [***] AND [***].


 


C.                                     FEES.  SECTION 5(A) OF THE AGREEMENT IS
HEREBY MODIFIED BY REPLACING THE WORD “PROGRAM” WITH THE PHRASE “ADULT FEATURE
FILM” AND BY ADDING TO THE END OF SUCH FIRST SENTENCE THE PHRASE “AND A LICENSE
FEE FOR EACH BUY OF AN EVENT EQUAL TO [***].”


 


D.                                    PAYMENTS; REPORTS.  SECTION 6(B) OF THE
AGREEMENT IS HEREBY MODIFIED BY ADDING THE FOLLOWING AT THE END OF SUCH SECTION,
“SUCH STATEMENT SHALL INCLUDE, WITHOUT LIMITATION, THE NUMBER OF BUYS DURING THE
RELEVANT [***] OF ALL EVENTS AND ADULT FEATURE FILMS LICENSED TO TWC PURSUANT TO
THIS AMENDMENT.”


 


E.                                      DEFINITIONS.  SECTION 1(C) OF THE
AGREEMENT (THE DEFINITION OF “PROGRAM”) IS HEREBY MODIFIED BY REPLACING THE
PHRASE “MOTION PICTURE” WITH THE PHRASE “ADULT FEATURE FILM AND EVENT.”


 


2.                                       ALL OF THE TERMS AND CONDITIONS SET
FORTH IN THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, EXCEPT TO THE
EXTENT THAT SUCH TERMS AND CONDITIONS ARE MODIFIED BY OR IN CONFLICT WITH THE
PROVISIONS OF THIS AMENDMENT, IN WHICH CASE THE PROVISIONS OF THIS AMENDMENT
SHALL PREVAIL.  SUBJECT TO THE FOREGOING, THIS AMENDMENT AND THE AGREEMENT
(INCLUDING ALL OTHER AMENDMENTS, ADDENDA, SCHEDULES AND EXHIBITS THERETO) SHALL
BE DEEMED ONE AND THE SAME DOCUMENT, AND REFERENCES IN THE AGREEMENT TO THE
“AGREEMENT” SHALL BE DEEMED TO REFER TO THE AGREEMENT AS AMENDED BY THIS
AMENDMENT.


 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Signature Page to Follow

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

ACCEPTED AND AGREED:

 

Time Warner Cable

New Frontier Media, Inc.

 

 

By:

/s/ Melinda C. Witmer

 

By:

/s/ Ken Boenish

Name:

Melinda C. Witmer

 

Name: Ken Boenish

Title:

SVP and Chief Programming Officer

 

Title: President

 

3

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SECOND AMENDMENT TO THE
VIDEO ON DEMAND LICENSE AGREEMENT

 

This Second Amendment, effective as of May 17, 2007 (“Effective Date”) hereby
amends the Video on Demand License Agreement regarding carriage of motion
pictures on a “video on demand” basis that was entered into by and between NEW
FRONTIER MEDIA, INC. a Colorado corporation (“Licensor”) and TIME WARNER CABLE,
a division of Time Warner Entertainment Company, L.P., a Delaware partnership
(“TWC”) as of the 13th day of March, 2000 (as amended, the “Agreement”). 
Licensor and TWC hereby agree as follows:

 


1.             AMENDMENTS TO AGREEMENT.  THE FOLLOWING PROVISIONS AMEND CERTAIN
PROVISIONS SET FORTH IN THE AGREEMENT AND SUCH PROVISIONS SHALL GOVERN THE
PARTIES’ RELATIONSHIP WITH RESPECT TO THE PROGRAMS PROVIDED TO TWC BY LICENSOR
UNDER THE AGREEMENT AND THIS AMENDMENT.


 


A.            PROGRAMS.  SECTION 4(A) OF THE AGREEMENT IS HEREBY MODIFIED BY
ADDING “AND [***] OR MORE [***]” AFTER THE PHRASE “[***] EVENTS” IN THE FIRST
SENTENCE OF SUCH SECTION.


 


B.            PROGRAMS.  THE FOLLOWING SHALL BE ADDED AS A NEW SECTION 4(E) TO
THE AGREEMENT:  “WITHOUT LIMITING THE GENERALITY OR APPLICABILITY OF SECTIONS
4(C) AND 4(D), A “[***]” SHALL MEAN A FEATURE LENGTH FILM, WHICH IS AT LEAST
[***] IN LENGTH, WHICH CONTAINS [***] AND WHICH MAY DEPICT [***] SITUATIONS
CONTAINING [***]; PROVIDED THAT ANY DEPICTION OF [***] IS [***] AND [***]
OCCURS, AND THE LEVEL OF DEPICTED [***] EXPLICITNESS SHALL BE [***] (OR “[***]”
THAN) MOVIES SHOWN ON PREMIUM CHANNELS SUCH AS [***] AND [***].”


 


C.            FEES.  SECTION 5(A) OF THE AGREEMENT IS HEREBY MODIFIED BY ADDING
TO THE END OF SUCH FIRST SENTENCE THE PHRASE “AND A LICENSE FEE FOR EACH BUY OF
A [***] EQUAL TO [***].”


 


D.            PAYMENTS; REPORTS.  SECTION 6(B) OF THE AGREEMENT IS HEREBY
MODIFIED BY ADDING “,[***],” AFTER THE PHRASE “SUCH STATEMENT SHALL INCLUDE,
WITHOUT LIMITATION, THE NUMBER OF BUYS DURING THE RELEVANT [***] OF ALL EVENTS.”


 


E.             DEFINITIONS.  SECTION 1(C) OF THE AGREEMENT (THE DEFINITION OF
“PROGRAM”) IS HEREBY MODIFIED BY ADDING “, [***]” AFTER THE PHRASE “ADULT
FEATURE FILM.”


 


2.             ALL OF THE TERMS AND CONDITIONS SET FORTH IN THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT, EXCEPT TO THE EXTENT THAT SUCH TERMS AND
CONDITIONS ARE MODIFIED BY OR IN CONFLICT WITH THE PROVISIONS OF THIS SECOND
AMENDMENT, IN WHICH CASE THE PROVISIONS OF THIS SECOND AMENDMENT SHALL PREVAIL. 
SUBJECT TO THE FOREGOING, THIS SECOND AMENDMENT AND THE AGREEMENT (INCLUDING ALL
OTHER AMENDMENTS, ADDENDA, SCHEDULES AND EXHIBITS THERETO) SHALL BE DEEMED ONE
AND THE SAME DOCUMENT, AND REFERENCES IN THE AGREEMENT TO THE “AGREEMENT” SHALL
BE DEEMED TO REFER TO THE AGREEMENT AS AMENDED BY THIS SECOND AMENDMENT.

 

Signature Page to Follow

 

--------------------------------------------------------------------------------

 


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

ACCEPTED AND AGREED:

 

Time Warner Cable

 

New Frontier Media, Inc.

 

 

 

By:

 

 

By:

/s/ Karyn L.Miller

Name:

 

 

Name:

Karyn Miller

Title:

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------
